Citation Nr: 1412708	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2010, jurisdiction of the matter was transferred from the RO in Cleveland, Ohio, to the RO in Boston, Massachusetts.  

In June 2010, the Veteran was scheduled for a hearing before a hearing officer at the RO.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In letters dated July 2009 and March 2013, Dr. M.J.A. stated that he has been treating the Veteran for peripheral neuropathy of the right and left lower extremities.  Treatment records from Dr. M.J.A. are not contained in the file and there is no indication that they have been requested.  As the evidence necessary to substantiate the claims is incomplete, further development under the duty to assist is needed.

The Veteran claims that his diagnosed peripheral neuropathy of the right and left lower extremities is caused by exposure to Agent Orange while service in Vietnam.  The Veteran has confirmed service in Vietnam from August 1966 to August 1967 and, therefore, exposure to Agent Orange is conceded.  An examination is necessary to determine whether the Veteran's peripheral neuropathy of the right and left lower extremities is related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed peripheral neuropathy of the right and left lower extremities, including Dr. M.J.A.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an examination to determine the etiology of his peripheral neuropathy of the right and left lower extremities.  The examination report must reflect review of all pertinent material of record.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current peripheral neuropathy of the right and left lower extremities is related to active service, including the in-service exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


